El Juez Asociado Señor Texibor,
emitió la opinión del tribunal.
La parte demandante y apelante alega ser la Asamblea Municipal de Santa Isabel, P. R., y estar integrada por José I. Colón, Presidente, Julio Zayas, Vice-Presidente, José Santiago Rivera, Mauricio Anés, Miguel Rivera, José Manuel Santiago, Juan José Peña, Emilio Colón y Tomás Santiago Maldonado, como miembros, y Antonio J. Aponte como Se-cretario. Y los demandados, según expresa la demanda, son José Manuel Santiago, Emilio Colón, Juan José Peña, Tomás Santiago Maldonado, Agustín Rodríguez, Herminio Rivera,. Manuel Valle, Hermenegildo Santiago, y Juan Díaz Robledo. . •
Es digno de atención que según aparece de la demanda' *659son, a tin mismo tiempo, parte de la entidad demandante, y personalmente, demandados, José Manuel Santiago, Emilio Colón, Juan José Peña y Tomás Santiago Maldonado. Como se alega que estos señores en unión de otros se hacen llamar la Asamblea Municipal de Santa ísalbel, y realizan actos que serían propios de una verdadera Asamblea Municipal, la! situación que por las alegaciones se crea es de difícil solu-ción, dado que los integrantes de la Asamblea demandante José Manuel Santiago, Juan José Peña, Emilio Colón y To-más Santiago Maldonado, atacan los actos de José Manuel Santiago, Juan José Peña, Emilio Colón y José Santiago Maldonado, como parte de otro cuerpo que se llama también Asamblea Municipal de Santa Isabel. Esta misma circuns-' tancia tiende a hacer más dudosa la acción ejercitada, por la confusión que de tales hechos nace.
La demandante presentó dos peticiones separadas: uná de injunction perpetuo, y otra de injunction preliminar; y las dos bajo alegaciones iguales.
Esencialmente, la demandante ha alegado ser la Asamblea Municipal de Santa Isabel, P. E.; que los demandados, de acuerdo, asumen ser la Asamblea Municipal de Santa Isabel, P. E., sin serlo, y en ese sentido, se hallan celebrando reu-niones, adoptando acuerdos con relación a asuntos de orden municipal, haciendo nombramiento de Alcalde interino, esta-bleciendo investigaciones como tal Asamblea, usando ilegal-mente de los libros de actas, y otros hechos similares; que esa conducta desmoraliza la administración, y puede crear una grave crisis, y causa daños de gravedad al Municipio de Santa Isabel, y quita sus poderes a la legítima Asamblea Municipal del mismo pueblo; y que de seguir en ella, se oca-sionarían grandes gastos de pleitos por o contra el municipio; que la demandante carece de remedio en ley. T pide se ex-pida un auto de injunction contra los demandados para que se abstengan de intervenir, llamándose Asamblea Municipal de Santa Isabel, en los asuntos de dicho municipio, y de per-turbar las funciones de la demandante. La diferencia entre *660la demanda de injunction y la de injunction preliminar, se llalla solamente en la calidad del remedio solicitado.
En 21 de abril de 1928, la Corte de Distrito de Gruayama dictó sentencia declarando sin lugar las solicitudes de injunction definitivo y preliminar. A la sentencia se une, formando parte de ella, una exposición de lieclios y opinión.
La sentencia se funda, sustancialmente, en que las pe-ticiones de injunction en este caso tratan de atacar la va-lidez de ciertos acuerdos tomados por los demandados, o de atacar el título de éstos para desempeñar los cargos de miembros de la Asamblea Municipal de Santa Isabel; y en ambos casos, la Ley Municipal de Puerto Rico da a los demandantes remedios que no son el de injunction. Se citan las decisiones en los casos Nieves v. Foote, 30 D.P.R. 817, y Cupril v. Parra, 33 D.P.R. 757.
Contra esa sentencia se interpuso el recurso de apelación que aquí resolvemos. Se señalan, a los fines del recurso, dos errores; los que siguen:
“1. Cometió error la corte inferior y abusó de su discreción al considerar que no procedía el injunction en el presente caso.
“2. La sentencia en este caso es contraria a la Ley.”
Los apelantes discuten y argumentan esos señalamientos, exponiendo puntos de vista., y presentando jurisprudencia., en cuanto a la suficiencia de la petición de injunction, la proce-dencia del remedio como principal y como auxiliar, el derecho a utilizar ese remedio por los funcionarios municipales de acuerdo con los autores y con la jurisprudencia, de varios Estados y jurisprudencia federal, la jurisdicción de la Corte de Distrito de Gruayama en casos de equidad, y la procedencia del injunction en casos como el presente, de acuerdo con la jurisprudencia de otros Estados.
En realidad, el verdadero punto en contienda en este caso, es la legalidad o ilegalidad del ejercicio de ciertos cargos municipales por. los demandados, y sobre esta base, la peti-ción de intervención de la jurisdicción, de equidad para im-*661pedir que los demandados realicen actos y tomen acuerdos cuya eficacia legal depende de la mayor o menor legalidad con que ocupen aquellos cargos.
 En la Ley Municipal, tal como quedó enmendada por la Ley No. 11, 1924, bajo el título ‘‘Ley para enmendar los artículos 9, 10, 14, 15, 16, 17, 22, 26, 27, 28, 29, 30, 31, 33, 34, 35, 40, 42, 43, 44, 45, 46, 47, 51, 55, 61, 65 y 72, y derogar los artículos 36, 37, 38, 39, 41, el párrafo décimo del 54 y el artículo 73, de la ‘Ley estableciendo un gobierno local, y reorganizando los servicios municipales,’ ” aprobada en julio 31 de 1919, y subsiguientemente enmendada, bay un artículo, el '65, cuyo texto dice:
“Las cortes de distrito tendrán jurisdicción a instancia de parte perjudicada:
“(a) Para anular o revisar cualquier acto legislativo o adminis-trativo de la asamblea municipal, del alcalde o de los demás funcio-narios municipales que lesione derechos constitucionales de los que-rellantes o sea contrario a la Ley Orgánica o las leyes de Puerto Rico, mediante certiorari;
“ (b) Para suspender mediante injunction la ejecución de cual-quier ordenanza, acuerdo, resolución u orden que lesione derechos garantizados por la constitución o las leyes insulares;
“(c)-Para compeler, mediante auto de mandamus el cumpli-miento de deberes ministeriales por los funcionarios municipales;
“ (d) Para conceder, mediante juicio ordinario, compensación de daños y perjuicios a los perjudicados por actos u omisiones de los funcionarios municipales, por malicia, negligencia o ignorancia in-excusables.
“En los dos primeros casos la parte perjudicada podrá solamente establecer la demanda correspondiente dentro del plazo de 30 días, a contar de la fecha en que el acto ejecutivo o administrativo haya sido realizado o que la ordenanza, acuerdo, resolución u orden ha-yan sido publicados o comunicados a la parte querellante.”
Es perfectamente claro que, en Puerto Rico, el remedio de injunction, dentro de la Ley Municipal, se da para suspender o impedir la ejecución de acuerdos, resoluciones y orde-nanzas que lesionen a derechos reconocidos por la Ley Orgá-nica o las insulares. Pero no se da para impedir actuaciones *662o para discutir la legitimidad de la ocupación de cargos mu-nicipales.
En los casos Nieves v. Foote, 30 D.P.R. 817, y Cupril v. Parra, 33 D.P.R. 757, lia hecho este Tribunal la declaración de la doctrina legal en esta jurisdicción.
En Cupril v. Parra, citado, se dijo:
"Aun cuando estamos conformes con la conclusión a que llegó la corte inferior negando el injunction, el fundamento de la resolu-ción es enteramente erróneo. La razón esencial debe ser que el injunction no es el remedio adecuado para ejercer su acción el peticionario. En el caso de Nieves v. Foote, 30 D.P.R. 817, se estableció el principio de que el injunction, como remedio de equidad, no es el apropiado para ser ejerpido contra el funcionario o cuerpo que pueda destituir e impedir la destitución de un empleado público, ni contra la persona nombrada en lugar del oficial destituido para restringirle en el ejercicio de los deberes de su cargo. La razón de este principio parece que descansa en la teoría de que un cargo pú-blico no es un derecho de propiedad que la equidad pueda mante-ner o hacer respetar.”
Y se declaró asimismo, en ese caso;
"No importa cuál sea el color de su autoridad como tal alcalde, pues de todos modos esta cuestión no podía ser determinada me-diante el remedio de injunction.”
La cita que en dicha opinión se hace, 22 R. C. L. pág. 681, es importante. Bastan a nuestro fin, las primeras líneas de ella;
"El derecho a un cargo no puede juzgarse mediante una acción en equidad o injunction.”
Ni abiertamente, ni de manera colateral, puede ese derecho ser juzgado por medio de un injunction. Y siendo ésa la doctrina legal, los errores señalados no son tales, ni pueden apreciarse así en esta apelación. Decimos de ambos señala-mientos, porque realmente los dos errores señalados, pueden reducirse a uno y el mismo.

La sentencia apelada debe ser confirmada.